Citation Nr: 1414591	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for osteoarthritis of the knees, so left and right.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral (left and right ear) hearing loss.

REPRESENTATION

Appellant represented by:  Michael J. Brown, ESQ


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, so rather than immediately deciding these claims, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC, to reschedule this requested hearing.


REMAND

In his September 2012 substantive appeal (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  In March 2013, he was sent a letter indicating a hearing before the Board had been scheduled at the RO in Philadelphia, Pennsylvania, for April 30, 2013.  In an intervening letter dated April 11, 2013, he indicated that he had been transferred for work to Alabama, so was now residing there (instead of in Pennsylvania), and that he resultantly would be unable to attend the scheduled hearing in Philadelphia.  He therefore asked that the RO in Philadelphia transfer his records and reschedule his hearing at the nearest RO in Alabama, instead, which is the RO in Montgomery.  The RO did that and, in December 2013, he was sent a letter notifying him he had been scheduled for a new Travel Board hearing at the RO in Montgomery, Alabama, to be held on February 12, 2014.  He failed to report (FTR) even for that rescheduled hearing, however, consequently was considered a "no show".  However, the Board finds that, due to his recent move and complications he previously had with mail being forwarded to his new address, he should be afforded another opportunity to have the Travel Board hearing he has requested.  He has a right to this hearing before deciding his appeal of these claims.  38 C.F.R. §§ 3.103(c)(1); 20,700(a) (2013).  Since the RO, rather than the Board, schedules and reschedules the type of hearing he has requested, the Board must remand his claims to reschedule the hearing. 38 C.F.R. §§ 20.704, 20.1304 (2013).

Accordingly, his claims are REMANDED for the following action:

Reschedule the Veteran's Travel Board hearing at the earliest opportunity (also again indicate that he may have a videoconference hearing before the Board, instead, which perhaps could occur sooner).  Notify him of the date, time, and location of this rescheduled hearing at his new address in Talladega, Alabama.  Put a copy of this notification letter in the claims file.  If he again fails to appear for the rescheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

